Citation Nr: 1413572	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine disorder, claimed as secondary to lumbar degenerative joint disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to February 1992.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO, among other things, denied entitlement to service connection for a neck disorder.  The issue has been recharacterized as indicated on the title page.
 
In January 2012, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he has a neck disorder is related to his service connected lumbar spine degenerative joint disease.  Private treatment notes contain diagnoses of cervical spine disorders including arthritis (degenerative changes) and chronic neck and back pain.  During the Board hearing, the Veteran indicated that his physician, Dr. Brown, indicated that his neck problems were related to his back problems.  Hearing Transcript, at 5.  A layperson is competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A VA examination is warranted where the evidence indicates that the Veteran has a current disability that may be associated with a service connected disability.  See 38 C.F.R. § 3.159(c)(4)(i).  A VA examination is therefore warranted in this case to determine whether the Veteran's current cervical spine disability is caused or aggravated by his lumbar degenerative joint disease.

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since May 2011 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA. If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination as to the etiology of any current cervical spine disorders.  All necessary tests should be conducted.

The examiner must be provided access to and must review the claims file, any Virtual VA file, and any VBMS file, and all other pertinent evidence of record.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current cervical spine disability is either (a) caused or (b) aggravated by the Veteran's lumbar degenerative joint disease.

If the examiner finds that a cervical spine disability is aggravated by lumbar degenerative joint disease, he or she should indicate, to the extent possible, the baseline level of the severity of the cervical spine disability prior to aggravation or at the earliest point in time at which it could be ascertained.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC must ensure that the examination report is in complete compliance with the directives of this remand.  The RO/AMC must ensure that the examiner has documented his/her consideration of all records that are part of Virtual VA and/or VBMS. If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


